Title: From James Madison to Robert R. Livingston, 12 April 1803
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State April 12th. 1803.
I have the honor to enclose you an application from Col. Leven Powell of Virginia, relative to a claim he makes upon the French Government for losses sustained by him about the year 1792. by reason of the stoppage, by French authority, of the Mail in which some bills of exchange in which he had an interest were passing to England; the same bills having been afterwards depreciated and paid to the French Government by Virtue of a tender law of which the debtor availed himself.
If on a closer view of all the circumstances of the case than can be taken here, you find that compensation can properly be claimed from the French Government you will be pleased to do it. It is believed that the depreciated paper paid into the Treasury may be the foundation of a claim for at least its then selling price, if not of the present value of French stocks then created: but you will observe that Col. Powell expects a still larger recompense. Your own recollection will furnish you with the principles on which the United States practised, when they were constrained to use paper money, and you will therefore be cautious in this case of referring to arguments which may strikingly oppose our own conduct on that occasion. I have the honor to be Sir With great respect Your most obed. servt.
James Madison
 

   
   RC (DNA: RG 76, French Spoliations, 1791–1829); letterbook copy (DNA: RG 59, IM, vol. 6). RC is a letterpress copy, marked “Duplicate.” In a clerk’s hand, signed by JM.



   
   See Powell to JM, 16 Dec. 1802 and 13 Jan. 1803.


